Citation Nr: 0025862	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether injuries sustained in a motor vehicle accident in 
September 1994 were due to the veteran's own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his son and daughter


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This appeal arose from a September 1995 RO determination 
which administratively denied the veteran's claim for 
nonservice-connected pension benefits because his injuries 
were caused by his own willful misconduct.  On appellate 
review in September 1997, September 1998, and June 1999, the 
Board of Veterans' Appeals (Board) remanded the case for 
additional development.  After accomplishing the requested 
development and readjudicating the issue on appeal, the RO 
confirmed and continued the denials.  The case has been 
returned for appellate review. 


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  On September 14, 1994 the veteran was involved in a motor 
vehicle accident.

3.  The evidence shows that veteran's injuries resulted from 
being involved in a motor vehicle accident occurring as a 
result of driving at an excessive speed after having consumed 
alcoholic beverages during the midday.


CONCLUSION OF LAW

The veteran's injuries sustained in the motor vehicle 
accident in September 1994 were due to his own willful 
misconduct.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.1(n), 3.301(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran asserts that when he was involved in the 1994 
vehicle accident he was not driving while intoxicated.  He 
maintains that even though he drank approximately 3 to 4 
beers over the course of the day, the accident occurred 
because he fell asleep while driving and when he awakened, he 
could not regain control of the vehicle.  Entitlement to 
pension benefits should be granted because he was not 
intoxicated at the time of the accident and the accident was 
not caused by willful misconduct.

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As noted above, the Board has 
remanded the veteran's case numerous times in an attempt to 
insure that his due process rights were not violated, i.e., 
give the veteran every opportunity to submit additional 
evidence and argument.  The Board has also obtained 
independent expert medical opinions due to the medical 
complexity and controversy involved in this case.  
38 U.S.C.A. § 7109 (West 1991).  

In August 2000 the representative argued that because "the 
Board emphasize[d] that it is not bound by state statutes and 
case law" the 1999 remand deprived the veteran of the 
requisite "reasons and bases" in response to evidence 
submitted pertaining to the legal standards in the State of 
Arkansas.  In the June 1999 supplemental statement of the 
case, the RO acknowledged reviewing the "entire claims 
file."  In the reasons and bases section, the RO explained 
its standard of proof and that VA was not bound by the 
operation of Arkansas State Law.  See June 1999 Supplemental 
Statement of the Case, page 5, paragraph 4.  The supplemental 
statement of the case was mailed to the veteran and his 
representative that same month.  As such, the record clearly 
shows that the veteran's due process rights have not been 
violated.  The RO apprised the veteran of applicable law and 
regulation, reasons and bases associated with the denial, and 
allotted the veteran the appropriate amount of time to 
respond.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, it is noted that in Thurber v. Brown, 
5 Vet. App. 119 (1993), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that 
before the Board relies, in rendering a decision on a claim, 
on any evidence developed or obtained by it subsequent to the 
issuance of the most recent statement of the case with 
respect to such claim, the Board must provide a claimant with 
reasonable notice of such evidence and of the reliance 
proposed to be placed on it and a reasonable opportunity for 
the claimant to respond to it.  The Court also stated that 
if, in the course of developing or obtaining or attempting to 
so develop or obtain such evidence, the Board becomes aware 
of any evidence favorable to the claimant, it shall provide 
the claimant with reasonable notice of and a reasonable 
opportunity to respond to the favorable evidence, and shall 
in its decision provide reasons or bases for its findings 
with respect to that evidence.  Thurber, 5 Vet. App. at 126.  
In Thurber, the Board had placed material reliance in its 
decision upon a medical treatise to which it had not given 
the appellant an opportunity to respond.  In this case, the 
veteran and his representative have received notice of all 
reliance placed on any treaties, manuals, medical textbooks, 
or articles and have been provided with the opportunity to 
respond.  Id.; Kirwin v. Brown, 8 Vet. App. 148 (1995); see 
generally Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998).  
The VA has fulfilled its duty to assist.  

Throughout the pendency of the appeal, the veteran, via his 
representative, has maintained that the undersigned should 
disqualify herself in this appeal.  VA regulation provides 
that a "Member of the Board will disqualify himself or 
herself in a hearing or decision on an appeal . . . where 
there are . . . circumstances which might give the impression 
of bias either for or against the appellant."  See generally 
28 U.S.C. § 455; Aronson v. Brown, 14 F.3d 1578 (Fed. Cir. 
1994); Morris v. Brown, 10 Vet. App. 286 (1997).  As such, it 
is the appearance of partiality and not whether a judge 
subjectively believes himself or herself to harbor bias or 
prejudice which is controlling.  Liteky v. United States, 510 
U.S. 540, 548, 114 S.Ct. 1147, 1154, 127 L.Ed.2d 474 (1994); 
Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 
865, 108 S.Ct. 2194, 2205, 100 L.Ed.2d 855 (1988); Morris v. 
Brown, 10 Vet. App. at 290; Aronson v. Brown, 14 F.3d 1582.  
The basis for disqualification generally is extra-judicial 
rather than stemming from the present or prior judicial 
proceedings.  See Liteky, 510 U.S. at 551, 114 S.Ct. at 1155.  

In this case, there is no evidence of record showing that a 
reasonable person, knowing all the facts could reasonably 
question the undersigned's impartiality.  Morris v. West, 11 
Vet. App. 174 (1998), citing Morris v. Gober, 10 Vet. App. 
457, 458 (1997) (citations omitted).  The undersigned has not 
demonstrated any bias or prejudice against the veteran; does 
not have a personal or financial stake in the outcome of this 
appeal; and there is no basis for a claim that the 
undersigned and veteran are involved in any sort of 
disqualifying personal relationship.  Morris v. Brown,10 Vet. 
App. at 292-293; Higgins, supra.  The veteran has presented 
no evidence showing that the undersigned is incapable of 
rendering fair judgment in this appeal.  Higgins v. Brown, 7 
Vet. App. 389 (1995).  No reasonable person would think that 
the undersigned should recuse herself merely because 
additional development was undertaken to insure that the 
veteran's due process rights had not been violated and that 
the evidence of record had been fully developed.  Id.  


Factual Evidence

In a September 1994 Motor Vehicle Accident Report which was 
filed by the Arkansas State Police Department, the trooper 
stated that minutes prior to about 6:25 p.m. on September 14, 
1994, the veteran was driving his pick-up truck southbound 
when, on a curve, he traveled off the road and onto the 
shoulder.  The veteran then over-corrected, lost control of 
the vehicle, and crossed the centerline into the northbound 
lane.  The pick-up truck then slid back across the centerline 
and southbound lane and went into a ditch where the truck's 
driverside doorpost hit an oak tree.  The vehicle spun around 
and apparently flipped and righted itself.  The truck 
descended headfirst into a deep ditch and struck a concrete 
apron wall of an underground culvert where it came to rest.  
In the Operator and Occupancy Vehicle 1 Section, the trooper 
checked that the veteran was "Not Tested" for BAC test, 
although "Refused Test" was an option.  The trooper, 
however, in the investigator description, noted that the 
veteran refused to allow his blood to be drawn for a blood 
alcohol test, and that the only statement given by the 
veteran was  "drank to much - was driveing (sic) to fast."  

The report shows that the accident occurred on a Wednesday 
evening at approximately 6:25 p.m. (in daylight), on a rural 
two-lane undivided highway.  No adverse road or weather 
conditions were detected.  There were no witnesses to the 
accident either.  The contributing factors were listed as the 
veteran was driving "too fast for conditions," on the 
"wrong side [of the] road," and with "alcohol."  The 
officer listed the status of arrest as "pending" with no 
charge specified.  The veteran was transported to Johnson 
County Regional Hospital by Emergency Medical Technician 
Paramedics (EMS).

The hospital copy of the EMS report shows that upon arrival, 
the attending paramedics found the veteran's truck located in 
an embankment and in a concrete culvert.  The veteran was 
unrestrained and lying against the passenger door of the 
truck on the floorboard.  At the scene of the accident, the 
veteran stated that he could not move his arms and complained 
of neck pain.  He also stated that he had been drinking 
alcohol and thought that he had lost consciousness at some 
point.  On examination, the veteran was alert and oriented.  
GLASGOW COMA SCALE (GCS) for eye opening was spontaneous to 
4, verbal response was oriented to 5, and motor response was 
obeys command to 6.  The veteran was transported to Johnson 
County Regional Hospital.

In the Johnson County Regional Hospital Emergency Room the 
veteran presented with the inability to move his upper 
extremities and "alcohol odor" was noticed.  After 
accomplishing the initial intake evaluation and administering 
treatment in addition to obtaining laboratory and 
radiological results.  Diagnoses of cervical spine injury 
probably C7 fracture and hypotension probably neurological 
shock and left upper extremity soft tissue injury were made.  
The veteran was stabilized and was transferred to the 
University of Arkansas Medical Center via helicopter at 
approximately 11:00 p.m.

On admission at the University of Arkansas Medical Center, 
the veteran was positive for alcohol and various intoxicants.  
He was alert and oriented times 3.  While hospitalized it was 
presumed that he had a severe cord injury as secondary to 
ligament instability.  As such, the veteran was maintained in 
Gardner-Wells traction and thereafter, underwent a C5-6 
anterior cervical diskectomy and fusion with autologous iliac 
crest harvest.  The veteran also had a #28 Synthase plate 
applied to the C5-6 interspace with five screws.  After 
attaining a stable condition, the veteran was transferred to 
the VA hospital for continuing long-term and follow-up care 
with his spinal cord injury.  A September 15 toxicology 
report shows that the veteran's laboratory findings were 
negative for substance abuse screens, but the alcohol screen 
showed 82 milligrams of alcohol (ethanol) per deciliter of 
blood.

In November 1995 the veteran stated that he was involved in a 
motor vehicle accident on September 14, 1995, at 5:00 p.m.  
The veteran stated that alcohol intoxicants were not involved 
and he did not remember how the accident occurred because he 
had sustained a concussion.  The accident occurred on Highway 
103 while driving approximately 60 miles per hour and 
occurred during daylight under clear weather conditions on 
dry asphalt.  See November 1995 Report of Accidental Injury.

In March and April 1995 eligibility for Social Security 
Administration (SSA) was established and a December 1994 VA 
examination report for housebound status and/or regular aid 
and attendance shows diagnoses of C5-6 myelopathy complete 
with incomplete quadriplegia due to motor vehicle accident 
dated in September 1994 and complete bowel and bladder 
paralysis.

A VA hospital discharge summary report with an attached 
addendum dated from November 1994 to December 1995 reflects 
diagnoses of incomplete quadriplegia with bowel and bladder 
paralysis; myelopathy, transverse, incomplete with incomplete 
quadriplegia due to cervical cord injury, C6, C5 level 
incurred by moving vehicle accident on [September] 15, 1994; 
bowel and bladder paralysis; degloving injury of the left 
arm; recurrent conjunctivitis; recurrent urinary tract 
infection; periurethral abscess; post operative incision and 
drainage of periurethral abscess; deep vein thrombosis; and 
post operative vena cava filter placement and aphakia of the 
left eye.  The report also shows that the veteran was 
transferred to a nursing home.

At his personal hearing in May 1996, the veteran testified 
that he fell asleep at the wheel of his pick-up truck, and 
upon awakening, he braked, turned, crossed the road, and 
drove into a tree.  Hearing Transcript, (T.) at p. 2.  He did 
not clearly recall the events from the time he hit the tree 
until approximately one and a half months later.  T., at 
p. 2.  The veteran also testified that he shared a six-pack 
of beer with a friend over the course of several hours 
starting at 10:00 a.m., and supplied a separate statement in 
which he contested the factual content of the hospital 
records which recorded an admission to drinking alcohol.  T., 
at p. 3.  He had no recollection whatsoever of stating that 
he had drank too much or had driven too fast.  He also did 
not recall refusing to allow blood to be drawn for the 
purposes of a blood alcohol test.  T., at p.3.  The veteran's 
daughter added that when she arrived at the hospital after 
the crash, her father did not recognize her and was unable to 
speak.  She also testified that she witnessed a police 
officer at her father's bedside when she arrived and she was 
told that the officer was attempting to obtain her father's 
consent to have blood drawn for a blood-alcohol test.  T., at 
pp. 4-5.

Computer printouts entitled Notice of Loss Inquiry and Claim 
Activity Summary from Nationwide Insurance, dated in April 
1998, show that the insurance company settled the pending 
claim.  The printouts also show that the veteran stated to 
the officers that he had drank too much and was driving too 
fast when he lost control and went off of the road.  Attached 
with the computer printouts is a statement from the insurance 
agent in which he stated that the aforementioned reports 
indicate that the veteran was intoxicated at the time of the 
accident and was speeding.

After reviewing the aforementioned evidence, in a May 1998 
statement of the case, the RO confirmed and continued the 
denial of the veteran's claim.  At that time, the RO stated 
that a blood alcohol test was performed by the lab at the 
University Medical Center and the veteran's blood alcohol 
level was 82 mg/dl.  The RO then stated that according to the 
Merck Manual, copyright (c) 1987, PSYCHIATRIC DISORDERS, 137 
DRUG DEPENDENCE, DEPENDENCE ON ALCOHOL, Physiology and 
Pathology: a blood alcohol level of 50 to 150 mg/dl produced 
a lack of coordination.  The veteran was therefore impaired 
for the operation of motor vehicle.  The RO added, of 
significance was that the veteran was first taken to Johnson 
Medical Center before being transferred to University Medical 
Center.  Thus, some time had elapsed after the accident and 
before the blood sample was taken, indicating at the time of 
the accident, the veteran's blood alcohol level was even 
higher.  

In August 1998, the veteran responded that he had not been 
charged for any wrongdoing as a result of the motor vehicle 
accident.  

In September 1998, C.N.B., M.D., a Board Certified 
Radiologist, Neuroradiologist, Assistant Professor of 
Radiology and Nuclear Medicine and the Uniformed Services 
University of the Health Services, reviewed the veteran's 
claims folder.  In reviewing the evidence, the doctor stated 
that the veteran's "ETHANOL" test was accomplished at 00:01 
on September 15, 1994, and was 82mg/dl.  The test was 
conducted between 5 to 6 hours after the accident.  The 
doctor then noted that the LAWYERS' MEDICAL CYCLOPEDIA, 
Editor Richard M. Patterson, J.D. 1996 Cumulative Supplement, 
Volume Three, 3rd Edition, Part B in Section 24.13 states "if 
a blood specimen were drawn two hours after an automobile 
accident, is it possible to estimate the blood-alcohol 
concentration at the time of the accident?  Not with great 
reliability.  The results of any such test should be used 
with caution, and only as an approximate estimate.  Too many 
factors such as the following are involved: when did the 
subject last eat and what did he eat; the time of the last 
drink; whether any alcohol (and how much) was in the 
subject's stomach at the time of the accident; whether he was 
still absorbing alcohol from the gastrointestinal tract at 
the time the specimen was collected; when was the maximum BAC 
peak reached (before, during, or at the end of the absorptive 
stage); and what was the condition of the subject's liver; 
and what were his drinking habits."

The doctor also wrote that Cecil Textbook of Medicine, 20th 
Edition, Volume 1, pages 47 and 48 describe acute alcohol 
intoxication and has a table of "blood ethanol levels and 
symptoms."  On page 47 it states "[s]ymptoms vary directly 
with the rate of drinking and are more severe when blood 
alcohol concentrations are rising than falling.  Most 
individuals feel euphoric, lose social inhibitions, and 
manifest expansive, sometimes garrulous behavior; others may 
become gloomy, belligerent, or even explosively combative.  
Some people do not experience euphoria but become sleepy 
after moderate drinking; they rarely abuse alcohol.  
Neurologic signs of intoxication include impaired cognition, 
slurred speech, incoordination, mild truncal ataxia, and slow 
or irregular eye movements.  Signs of increased sympathetic 
activity include mydriasis, tachycardia, and skin flushing.  
He added that cerebellar and vestibular function deteriorates 
at higher blood alcohol concentration, and drunkenness is 
characterized by dysarthria, more severe ataxia, nystagmus, 
and diplopia."

C.N.B. then wrote that he found no attempt to determine the 
history of the veteran's alcohol consumption over the years, 
to determine whether the veteran was a novice alcohol user, a 
moderate alcohol user, a heavy alcohol user, etc., or an 
attempt to ascertain when the veteran last ate before the 
accident and/or what the veteran ate.  The findings and 
testimony most pertinent were the veteran's acknowledgments 
that he had been drinking, his testimony at his personal 
hearing that he had fell asleep, his recent statement that he 
was not charged with any traffic violations, and the findings 
noted by the EMS personnel, Johnson County Regional Hospital 
and The University Hospital of Arkansas.  Findings by EMS 
pertaining to the veteran's GCS; Johnson County Regional 
Hospital Report, noting that the veteran was alert and 
oriented, are inconsistent with what would be expected if the 
veteran had acute alcohol intoxication.  With respect to 
findings recorded on the Johnson County Hospital Report, the 
physician added, as noted on 483 of Cecil's cited under the 
stages of shock (Stage II-Decompensated Shock), the veteran 
can demonstrate impaired major organ perfusion, as manifested 
by altered mental state (impaired cerebral perfusion)" and 
page 491 under PAIN CONTROL states that "patients in shock 
are often in pain and may be frightened or agitated."

In summary, C.N.B. stated that the evidence starting with the 
GCS and other evidence finding that the veteran was alert and 
oriented is not what one would expect to find if the veteran 
was intoxicated at the time of the accident.  The BAC test is 
invalid because of its untimeliness (over 5 hours after the 
accident) and it could have been contaminated by the two 
blood transfusions.   

In December 1998, C.N.B. stated that a Neuroradiolgist is a 
physician who specializes in Neuroradiology the branch of 
medicine which includes neurology and radiology.  He 
emphasized that his conclusions were based on the medical 
evidence of record and that all textbook materials cited were 
recognized authorities.  He also objected to several 
conclusions reached by the RO.  There was insufficient 
evidence in this case for a finding that alcohol and speed, 
although they may have been factors were the proximate cause 
of the veteran's accident and resulting injuries.  It is as 
likely as not that falling asleep as the veteran testified 
may have proximately caused the accident.

In February 1999, the Board obtained a medical expert 
opinion.  In the request, the Board asked the expert to 
review the record and provide an opinion for the following: 
(1) Is it at least as likely as not that the veteran's 
September 15 toxicology report, which was taken approximately 
5 hours after the accident and which shows that at that time 
the veteran's alcohol screen showed 82 milligrams of alcohol 
(ethanol) per deciliter of blood, shows that the veteran was 
intoxicated at the time of the accident?; (2) In your 
opinion, what is the probability, based on the data of record 
and other cited authority, if necessary, that the alcohol 
screen is or is not reliable?; (3) In your opinion, are the 
medical reports from the Emergency Ambulatory Service and the 
Johnson County Regional hospitalization consistent with or 
inconsistent with the findings one would medically expect if 
the veteran was intoxicated at the time of the accident?

In March 1999, E.J.M., M.D., Chief of Staff of the VA Medical 
Center (MC) at Northport, responded with the following:  
Regarding question (1), yes, it is most likely that the 
veteran was intoxicated at the time of the accident.  As the 
accident was described, it happened during the daytime, the 
weather was good, and no other vehicle was involved.  After 
the accident, the veteran was sent directly to the Emergency 
Room of Johnson County Regional Hospital.  When he was 
presented in ER, an "alcohol odor" was noticed and the 
veteran admitted he had been drinking.  Five hours later, the 
veteran's blood alcohol level was 82 mg per deciliter.  No 
evidence indicates that he had any alcohol intake between the 
accident and the time BAL was taken.  E.J.M. added that 
according to his experience and that of the authorities, 
i.e., 20th Edition of Cecil's Text Book of Medicine 
(attachment) as well as the Director of the Poison Control 
Center of Winthrop University Hospital in Mineola, New York, 
alcohol intoxication occurs at blood alcohol levels as low as 
50 mg per deciliter in non alcoholics.  In addition, the 
blood alcohol level drops 10-25 mg per deciliter per hour 
once alcohol intake is discontinued.  (See attached copy from 
Cecil's Textbook).  The initial blood alcohol level, 
therefore, could only be higher than 82 mg per deciliter, 
around 130-200 mg per deciliter.

Addressing question (2), E.J.M. responded:  According to the 
Director of the Poison Control Center at Winthrop University 
Hospital and our own experiences here in the ER at Northport 
VAMC, the alcohol screen report is a reliable test.  Blood 
transfusions cannot raise BAL.  Regarding question (3), E. J. 
M. stated that medical reports from the EMS and Johnson 
County Regional Hospital are consistent with the findings 
that one would medically expect if the appellant was 
intoxicated at the time of the accident.  Attached to his 
opinion are articles entitled "Alcoholism and Alcohol 
Abuse" by Ivan Diamond and "Alcohol Related Medical 
Disorders" from Preventive Health Care.  

In May 1999, C.N.B., referenced 38 C.F.R. § 3.103 and stated 
that he cited Cecil's Textbook of Medicine using all evidence 
in the text cited under "Pharmacology of Ethanol" to 
include "Ethanol, Absorption, Distribution, and 
Elimination."  He reiterated sections contained within those 
excerpts and that when reviewing the veteran's claims file, 
references to when and what the veteran ate and when the 
veteran consumed alcohol was only presented at his personal 
hearing.  Additional information was not sought.  The 
physician stated this information is essential in his opinion 
to accurately estimate a blood alcohol level at the time of 
the accident.  He then illustrated two alternative scenarios 
that would have a bearing on what the veteran's blood alcohol 
may have been at the time of the accident and whether it 
could be determined with any degree of certainty at the time 
of the accident.  He then reiterated his findings and 
conclusions recorded in the September 1998 statement.

C.N.B. acknowledged reviewing the Board's questions presented 
to E.J.M.  He maintained that the questions were slanted with 
an objective to suggest to the physician that a negative 
response was being sought.  He also asserted that the chain 
of custody of the blood drawn was not shown nor is there a 
laboratory report.  The opinion of E.J.M. did not mention the 
veteran's testimony at his personal hearing, the GCS, or 
provide other rationale for his opinion.  Without Dr. M. 
commenting or considering when the veteran last ate, what he 
ate, when he last drank, what he drank, or whether he was a 
sporadic or a chronic drinker, he found no rationale for Dr. 
M's or any physician to opine whether the veteran's blood 
alcohol was on the rise, had reached its peak or was 
declining a the time of the accident.  The fact that the 
veteran had no alcohol intake between the accident and the 
time BAL was taken without knowing the above-cited does not 
provide adequate rationale for the conclusion that "[t]he 
initial blood alcohol level, therefore, could only be higher 
than 82 mg per deciliter, around 130-200 mg per deciliter."  
He also noted that Dr. M. did not reference the veteran's 
testimony or the Lawyer's Medical Cyclopedia, which is 
consistent with Cecil's Textbook of Medicine in his opinion.  

C.N.B. then stated that he agreed that the alcohol screen 
report was a reliable test.  However, the reliability of the 
screening was what BAC is at the time of the test.  To 
determine the BAC at the time of the accident via the BAC 
recorded five hours after the accident requires additional 
evidence, including knowing the chain of custody of the BAC, 
the qualifications of the test taker, and whether the machine 
used to take the BAC test is accurate.  The physician then 
stated that after reviewing all of the evidence of record, he 
found that the evidence was not consistent with a finding 
that the veteran was intoxicated at the time of the accident.  
Finally, C.N.B. maintained also proposed several inquiries 
that should have been asked by the Board. 

Also of record are a copy of the Arkansas State Law Section 
5-65-206 and a copy of case law opinion of Birdsong v. State 
of Arkansas, 1994 WL 41379 (Ark. App.).  In relevant part, 
the Birdsong court addressed the issue of whether it was 
error for the lower court to allow instruction of the result 
of the blood alcohol test performed on the appellant because 
the blood was drawn more than two hours after the accident, 
and noted that the judge held that the result could be 
admitted but that no mention was to be made of the 
presumption of intoxication at .10 percent.  The Birdsong 
court then noted that Ark. Code Ann. § 5-65-103(b) (1987) 
provides:  

It is unlawful and punishable as provided 
in this act for any person to operate or 
be in actual physical control of a motor 
vehicle if at that time there was one-
tenth of one percent (0.10%) or more by 
weight of alcohol in the person's blood 
as determined by a chemical test of the 
persons blood, urine, breath, or other 
bodily substance.  

Ark. Code Ann. 5-65-206(a)(2) (Supp. 
1993), provides:  

(a) In any criminal prosecution of a 
person charged with the offense of 
driving while intoxicated, the amount of 
alcohol in the defendant's blood at the 
time or within two (2) hours of the 
alleged offense, as shown by chemical 
analysis of the defendant's blood, urine, 
breath, or other bodily substance shall 
give rise to the following:  (1) .... (2)  
If there was at the time in excess of 
one-twentieth of one percent (0.05%) but 
less than one-tenth of one percent 
(0.10%) by weight of alcohol in the 
defendant's blood, urine, breath, or 
other bodily substance, such fact shall 
not give rise to any presumption that the 
defendant was or was not under the 
influence of intoxicating liquor, but 
this fact may be considered with other 
competent evidence in determining guilt 
or innocence of the defendant.

The Birdsong court noted that the fact that blood was drawn 
twenty-one minutes over the two-hour period was irrelevant as 
the presumption to show appellant was drunk was not used by 
the State.  It also noted that on cross-examination, defense 
counsel questioned the chemist extensively on the result of 
the blood test and what exactly that result meant, but 
appellant cannot complain on appeal about something he 
brought out at trial.  Birdsong v. State of Arkansas, 1994 WL 
41379 (Ark. App.).

In April 2000 the Board referred the veteran's claim for an 
independent medical expert opinion.  The Board asked the 
physician to furnish comments on the statements/inquiries:  

1. Based upon the evidence, if possible, 
please provide an estimate of the 
veteran's blood alcohol level at the time 
of the accident.  Please reconcile any 
conclusions reached with [] statements 
provided by E.J.M. and C.N.B.  If it is 
not possible to make such an estimate, 
please so state and provide an 
explanation.  

2. Based upon the evidence, including the 
veteran's December 1994 estimated weight, 
is it at least as likely as not that 5 
hours after metabolizing the ingested 
alcoholic beverages, the veteran's blood 
alcohol level of 82 mg per deciliter was 
increasing or decreasing?  Please provide 
a discussion of all evidence and 
authorities used in reaching your 
conclusion, to include a discussion of 
the degree to which anyone [sic] -unknown 
factors could affect your determination.

3.  In your opinion, based upon the 
medical evidence and hearing testimony 
presented, is it at least as likely as 
not that the evidence is consistent with 
a finding that the veteran was not 
intoxicated at the time of the accident?  
Please support any conclusion reached 
with the medical evidence of record and 
please reconcile any conclusion reached 
with statements provided by E.J.M. and 
C.N.B.

In June 2000, T.T., M.D., an Assistant Professor at the 
University of Mississippi Medical Center Department of 
Emergency Medicine, replied with the following comments:

(1) A reasonable estimate of the 
patient's BAC at the time of the crash is 
132-232 mg/dl.  The patient's BAC was 
measured at 82 mg/dl approximately 5 
hours after the crash.  Ethanol 
elimination rates for the pertinent BAC 
ranges vary from 10-30 mg/dl/hr.  One 
must assume a peak or post-peak BAC at 
the time of the crash, and no delayed 
continued absorption from the 
gastrointestinal series (GI) tract.  As 
reported by the patient, ethanol 
ingestion was completed at least 
approximately 5 hours prior to the crash.  
Given this time frame for ethanol 
ingestion, ethanol absorption from the GI 
tract would have been complete and the 
patient's BAC would have been post-peak 
at the time of the crash.  The issue of 
food consumption on GI absorption of 
ethanol has been raised.  While solid 
food has been demonstrated to decrease 
total ethanol absorption and to decrease 
the peak BAC, it does not greatly delay 
the time to peak BAC nor does it result 
in appreciable delayed continued ethanol 
absorption after about two hours post-
ingestion.

(2)  It is much more likely than not that 
the patient's BAC was decreasing rather 
than increasing at the time of blood 
sampling for BAC measurement.  It is 
highly unlikely that a medication 
containing a significant amount of 
ethanol was administered.  The patient 
reportedly consumed no ethanol between 
the time of the crash and the time of BAC 
sampling.  Delayed continued ethanol 
absorption from the GI tract is highly 
unlikely, as noted above.  Administration 
of intravenous fluids and blood products 
would have resulted in a decreased BAC 
only and not an increased BAC.  Blood 
products do not contain ethanol or 
substances measured as ethanol.  

(3)  It is much more likely than not that 
the patient was intoxicated at the time 
of the collision.  More importantly, it 
is much more likely than not that the 
patient was impaired to driving skills at 
the time of the collision.  Definitions 
are of great importance in understanding 
terms such as intoxication and 
impairment.  Intoxication can be defined 
as a nervous system abnormality caused by 
a drug or toxin (including ethanol).  
Impairment is task-specific-a decreased 
functional ability to perform a task 
(such as driving) due to a drug or toxin 
(including ethanol).  Driving skill 
impairment occurs at BAC's as low as 10-
70 mg/dl.  It has been objected that the 
patient did not appear intoxicated.  EMS 
personnel at the scene of the crash noted 
that the patient had a Glasgow Coma Scale 
(GCS) score of 15.  GCS is a tool to 
measure the degree of gross central 
nervous system impairment after trauma.  
It is not designed to measure the extent 
of intoxication.  An individual with 
quite significant intoxication could 
easily have a GCS measure as 15.  Also, 
it was noted at both the crash scene and 
at the University of Arkansas that the 
patient was "alert and oriented."  
Similar to above, an individual may be 
alert and oriented while significantly 
intoxicated.  Such a gross description of 
mental status is not sufficiently 
sensitive to rule out intoxication.  
Regarding the apparent lack of documented 
manifest signs of ethanol intoxication, 
apparently sober individuals may have 
quite elevated BAC measurements.  


Law and Regulations

Pension is a benefit payable by the VA to veterans of a 
period or periods of war because of nonservice-connected 
disability or age.  The qualifying periods of war for this 
benefit include the Vietnam era.  38 U.S.C.A. § 1502(a) (West 
1991); 38 C.F.R. § 3.3(a)(3) (1999).

Basic entitlement exists if a veteran: (i) served in the 
active military, naval or air service for 90 days or more 
during a period of war; (ii) served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; (iii) served in the active military, naval or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (iv) served 
in the active military, naval or air service for an aggregate 
of 90 days or more in two or more separate periods of service 
during more than one period of war.  The veteran must be 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct and 
meet the requirements under 38 C.F.R. §§ 3.23, 3.274.  
38 C.F.R. § 3.3; see also 38 U.S.C.A. § 1521.

Disability pension is not payable for any condition due to 
willful misconduct.  38 C.F.R. § 3.301(b).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Simple drinking of alcoholic beverage is not of itself 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  But, if, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of willful misconduct.  Id.

Analysis

In this case, the probative and persuasive evidence of record 
shows that the injuries sustained in a motor vehicle accident 
in September 1994 were proximately caused by the veteran's 
own willful misconduct.  As previously noted, willful 
misconduct is an act involving conscious wrongdoing or known 
prohibited action . . . it involves deliberate or intentional 
wrongdoing with wanton and reckless disregard of its probable 
consequences.  The willful misconduct must be the proximate 
cause of injury, disease or death.  Forshey v. West, 12 Vet. 
App. 71, 74 (1998); Daniels v. Brown, 9 Vet. App. 348, 350-51 
(1996).  In this case, the veteran's injuries were caused by 
and resulted from his engaging in a known prohibited action, 
-consuming several alcoholic beverages and thereafter 
operating a motor vehicle at an excessive speed.  The 
veteran's actions amounted to an intentional wrongdoing with 
wanton and reckless disregard of its probable consequences.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.1(n), 3.103.  

The evidence shows that the veteran engaged in a known 
prohibited action, i.e., an intentional wrongdoing with 
wanton and reckless disregard of its probable consequences.  
First, the evidence shows that the veteran engaged in an 
intentional wrongdoing.  He consumed approximately three to 
four beers prior to operating a motor vehicle.  At his 
personal hearing in May 1996, the veteran stated that he 
shared a six-pack of beer with a friend over the course of 
several hours starting at 10:00 a.m.  On the September 1994 
Motor Vehicle Accident Report, the investigating trooper 
wrote that the veteran stated that he had "drank to much - 
was driveing to fast," (sic) and on the EMS report, the 
paramedic acknowledged that the veteran told him that he had 
been drinking.  The Johnson County Emergency Room Report 
shows that an "alcohol odor" was detected and an alcohol 
screen from the University of Arkansas Medical Center shows 
that the veteran's ethanol level was 82 mg/dl five hours 
after the accident.  The evidence also shows that after 
consuming alcohol the veteran drove at an excessive speed.  
On the accident report, the trooper noted that a contributing 
factor to the cause of the accident was that the veteran was 
driving "too fast for conditions."  On the veteran's 
November 1995 Report of Accidental Injury, he stated that 
prior to the accident he was driving at approximately 
60 miles per hour.  The posted speed limit was 55 miles per 
hour.

Second, the evidence shows that the veteran's intentional 
wrongdoing occurred with wanton and reckless disregard of its 
probable consequences.  For conduct to be reckless, "it must 
be such as to evince disregard of, or indifference to, 
consequences, under circumstances involving danger to life or 
safety to others, although no harm was intended."  Black's 
Law Dictionary, 5th Edition, copyright (c) 1979 by West 
Publishing Co.  Here, the veteran's voluntary ingestion of 
alcohol prior to driving a motorized vehicle combined with 
speeding establishes that his conduct was reckless.  
Toxicology screening, which was taken at least five hours 
after the accident, reflects that the veteran's ethanol level 
was at 82 milligrams of alcohol per deciliter of blood.  The 
Merck Manual provides that a blood alcohol level of 50 to 150 
milligrams of alcohol per deciliter of blood produces lack of 
coordination.  Combined with alcohol consumption and a 
resulting lack of coordination, the evidence shows that the 
veteran was driving too fast, even though conditions were 
clear and normal.  The trooper noted "driving too fast" as 
a contributing factor to the accident and by his own 
admission, at the scene of the accident, the veteran stated 
that he had drank too much and was driving too fast.  This is 
substantiated by medical opinions obtained in March 1999 and 
June 2000 wherein E.J.M. and T.T. opined that a reasonable 
estimate of the veteran's BAC at the time of the crash was 
130-200 mg/dl and 132-232 mg/dl, respectively.  They also 
found that it is much more likely than not that the veteran 
was intoxicated at the time of the collision, and T.T., 
found, at a minimum, it is much more likely than not that the 
veteran was impaired to driving skill at the time of the 
collision.  Given the foregoing and in spite of whether or 
not the veteran was appreciably intoxicated at the time of 
the accident, it is clear that at some point in the chain of 
events his actions ceased to be mere negligence and became a 
wanton and reckless disregard of the probable and foreseeable 
consequences of his actions.  See generally, Myore v. Brown, 
9 Vet. App. 498 (1996).  As such, the Board concludes that 
the veteran's intentional wrongdoing occurred with wanton and 
reckless disregard of its probable consequences.

In this case, the Board acknowledges that it appears that the 
veteran was not charged with any state criminal violations.  
In August 2000 the veteran, via his representative, argued 
that because the "VA lacks a lawful standard, if [the 
veteran] was not in violation of his State's laws, he was not 
committing a known prohibited action."  The Board 
acknowledges the provisions of Arkansas State Law Section 5-
65-206(a)(2) and holding of Birdsong v. State of Arkansas, 
1994 WL 41379 (Ark. App.).  It also acknowledges that 
provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part IV, Paragraph 11.04(c)(2) holds that a presumption of 
intoxication is raised when a laboratory test shows a blood 
alcohol level of .10 % or more.  However, to establish that 
the veteran engaged in a prohibited action, the Board need 
not prove that he violated his laws of his state or that he 
was intoxicated at the time of the accident.  The foregoing 
are only factors relevant to the consideration of what 
constitutes willful misconduct.  Yeoman v. West, 140 F.3d 
1443 (Fed Cir 1998).  They are not, either alone or combined, 
dispositive of that matter.  Thus, the absence of 
documentation showing that the veteran was criminally 
prosecuted or that his BAC at the time of the accident was 
.10% to show intoxication under Manual 21 or the veteran's 
state law does not mean that he prevails.  Id.  It is the 
Board's duty to review the entire evidence of record, account 
for the evidence which it finds to be persuasive or 
unpersuasive, to analyze its credibility or probative value, 
and to provide reasons or bases for its acceptance or 
rejection of the evidence.  The Board is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim will be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additionally, regarding the VA's alleged lack of lawful 
standard for determining willful misconduct and law or 
regulation specifying that driving while under the influence 
is a known prohibited action, the Court has held that the 
VA's regulations covering willful misconduct are sufficiently 
articulated such as to understand and comply with them 
through the exercise of ordinary common sense.  Yeoman v. 
West, 140 F.3d 1443, 1444.  In the case at hand, similar to 
Yeoman, the veteran should have known that he could not drive 
after ingesting so many beers without undue risk to himself 
or others and thus without committing willful misconduct.  
Id. at 1448.  This conclusion rests not upon a finding that 
the veteran violated his state's law or was intoxicated at 
the time of the accident, but upon a finding that by 
operating a motor vehicle in excess of the posted speed limit 
when his driving skills were impaired due to alcohol 
consumption, he intentionally acted with disregard of or 
indifference to, consequences, under circumstances involving 
danger to life or safety to other.  Id.

Accordingly, the preponderating evidence establishes that the 
veteran's injuries occurred as a result of willful 
misconduct.  His act of ingesting ethanol and thereafter 
operating a motor vehicle at an excessive speed was an act 
which involved conscious wrongdoing or known prohibited 
action, i.e., deliberate and intentional wrongdoing with 
reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).

The evidence also demonstrates that the veteran's willful 
misconduct proximately caused his current disability.  
Proximate cause is "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey v. West, 12 Vet. App. at 74, citing 
Blacks Law Dictionary 1225 (6th ed. 1990).  Here, the 
objective evidence substantiates a finding that while 
driving, the veteran was impaired by alcohol, and because of 
his impairment, he was involved in a motor vehicle accident.  
Hospital reports note that he presented on admission with an 
"alcohol odor."  A toxicology screen, which was taken at 
least three hours after the accident recorded the veteran's 
ethanol levels at 82 milligrams of alcohol per deciliter of 
blood.  The Merck Manual provides that a blood alcohol level 
of 50 to 150 milligrams of alcohol per deciliter of blood 
produced a lack of coordination.  Additionally, in 1999, 
E.J.M. estimated that the veteran's BAC at the time of the 
accident was around 130-200 mg per deciliter and in 2000 
T.T., M.D., commented that a reasonable estimate of the 
veteran's BAC at the time of the crash is 132-232 mg/dl.  
T.T. added it was much more likely than not that the veteran 
was intoxicated at the time of the collision and more 
importantly, it is much more likely than not that he was 
impaired to driving skill at the time of the collision.  See 
Smith v. Derwinski, 2 Vet. App. 241 (1992).  Combined with 
showing that the veteran's driving skills were, at a minimum, 
impaired, the evidence also substantiates the finding that 
the accident occurred as a result of his operation of his 
motor vehicle at an excessive speed.  The investigating 
trooper in 1994 listed the factors contributing to the 
accident as the veteran was driving too fast, driving on the 
wrong side of the road, and driving under the influence of 
alcohol.  Id.  It is also noted that the accident occurred at 
approximately 6:25 p.m. (in daylight), on a rural two-lane 
undivided highway, with no adverse road or weather 
conditions.  No other vehicle was involved.  This tends to 
prove that the veteran's condition was impaired due to 
consumption of alcoholic beverages and disprove the existence 
of an intervening cause of the accident other than alcohol 
consumption.  Forshey and Smith, both supra.  Additionally, 
the veteran's own utterances at the scene of the accident are 
damaging to his claim.  In light of the foregoing, the 
probative and persuasive evidence does not support the 
veteran's assertions of losing control of the vehicle because 
he fell asleep while driving.  Instead it shows that the 
veteran lost control of the vehicle as a result of driving 
too fast while impaired by alcohol consumption.  

As previously discussed, it is acknowledged that the veteran 
was not criminally prosecuted for violating his state's laws 
and that based upon the evidence it cannot be presumed that 
the veteran was intoxicated at the time of the incident.  The 
Board is also aware that Section 3.301(c)(2) provides that 
the simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Forshey v. West, 12 Vet. 
App. 74; 38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).  In this case, as previously noted, the 
ultimate disposition does not rest upon whether or not the 
veteran was intoxicated.  Instead, it rests upon the 
veteran's actions of consuming alcohol and then operating a 
motor vehicle at an excessive speed, which, due to the chain 
of events, amounts to engaging in deliberate or intentional 
wrongdoing with reckless disregard of its probable 
consequences, i.e., willful misconduct which proximately 
caused his current disabilities.  38 C.F.R. § 3.1(n).

Finally, the Board acknowledges the positive medical opinions 
presented by C.N.B. which contradict medical opinions 
furnished by E.J.M. and T.T.  C.N.B. essentially argues that 
the clinical data of record is insufficient to support a 
finding that alcohol and speed, although they may have been 
factors, were the proximate cause of the veteran's accident 
and resulting injuries.  It is as least as likely as not that 
falling asleep may have caused the accident.  He also 
suggests that the veteran's BAC level may have been 
increasing at the time of the accident and thereafter, 
instead of decreasing.  However, the Board is not bound to 
accept C.N.B.'s opinion. Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  As previously explained, the Board 
must assess the credibility and weight to be given to 
evidence.  The Board finds that the opinions of E.J.M. and 
T.T. are of more probative and persuasive value than those of 
C.N.B.  Although C.N.B. is competent to present medical 
evidence, the Board notes that he is an interested party, and 
his partiality adversely affects his credibility, especially 
when they are contradictory to conclusions presented by two 
impartial physicians.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony, it does not affect competency to testify") 
(citations omitted); see generally Pond v. West, 12 Vet. 
App. 341 (1999).  C.N.B. is affiliated with the national 
organization that represents the veteran.  Every medical 
opinion submitted by C.N.B has been recorded on the 
letterhead of the veteran's representative.  E.J.M. and T.T. 
have no personal interest in the veteran or his 
representative and have no interest in the outcome of this 
appeal.  The Board also points out that the opinions of 
E.J.M. and T.T. are of more persuasive value based upon 
either the consultation assistance they received when 
rendering an opinion and/or their work experience and 
qualifications.  C.N.B. is a Board Certified Radiologist, 
Neuroradiologist, Assistant Professor of Radiology and 
Nuclear Medicine, whereas E.J.M. is the Chief of Staff and 
rendered his opinion in consultation with the Director of the 
Poison Control Center at Winthrop University and T.T. is an 
Assistant Professor at the University of Mississippi Medical 
Center Department of Emergency Medicine and Consulting 
Medical Toxicologist with the Mississippi Poison Control 
Center.  As such, the Board finds that the latter two 
physicians' opinions have special qualification or expertise 
in the precise field at issue.   

The Board also acknowledges that in 2000 the veteran's 
representative disputed the credibility of medical opinions 
submitted by E.J.M. and T.T.  The representative maintained 
that the medical opinions were based on factual errors, 
particularly with regard to the veteran's BAC level, as there 
is no evidence showing that the veteran stated that he 
stopped drinking 5 hours prior to the accident; the 2000 
opinion regarding intoxication was incomplete, as it was 
based on an incorrect post ingestion period; and that VA had 
no authority to estimate the veteran's BAC level.  In this 
regard, it is noted that the medical opinions received 
clearly show that when rendering their opinions, E.J.M. and 
T.T., reviewed the pertinent evidence of record and rendered 
independent assessments based upon the factual evidence and 
clinical data.  The record also shows that the physicians 
based their conclusions upon recognized, authoritative 
medical treaties and textbooks, as well as upon their own 
experience and qualifications.  In light of the foregoing the 
Board finds that the opinions rendered by E.J.M. and T.T. are 
competent and adequate, and of more credible value than those 
rendered by C.N.B.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases).

In consideration of the above-discussed reasoning, the Board 
concludes that the veteran's injuries were proximately caused 
by his own willful misconduct.  As such, the probative and 
persuasive evidence is against the claim, and not in 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. 
§ 3.103(a).  The appeal is denied.


ORDER

The veteran's injuries sustained in a motor vehicle accident 
in September 1994 were due to his own willful misconduct.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 20 -


- 1 -


